  Case 18-12049-amc           Doc 137    Filed 11/25/20 Entered 11/25/20 15:08:22         Desc Main
                                        Document Page 1 of 1

                                  UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF PENNSYLVANIA

       In re:                                         :

       GRACE LOUISE DAHLQUIST

                                                      : Bankruptcy No. 18-12049AMC
                      Debtor(s)                       : Chapter 13

                                                   ORDER

                      AND NOW, after notice and hearing, the above-captioned case is hereby dismissed.




                                                                BY THE COURT


   Date: November 25, 2020
                                                      ______________________________

Interested parties:

Polly A. Langdon, Esq.
William C. Miller, Esq.
Interim Chapter 13 Trustee
2901 St. Lawrence Avenue, Suite 100
Reading, PA 19606

WILLIAM P MARSHALL ESQ
LAW OFC WM P MARSHALL PC
3101 TREWIGTOWN RD,POB 267
COLMAR PA 18915-

GRACE LOUISE DAHLQUIST
17 SHANNON DRIVE
NORTH WALES,PA.19454
